                  Case 1:11-cr-00455-VM Document 76
                                                 77 Filed 07/22/21
                                                          07/23/21 Page 1 of 1




       NEW JERSEY OFFICE                                                         NEW YORK OFFICE
       130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
       VERONA, NJ 07044                                                          NEW YORK, NY 10005
       (973) 239-4300                                                            (646) 779-2746

                                           LORRAINE@LGRLAWGROUP.COM
                                              WWW.LGAULIRUFO.COM
                                               FAX: (973) 239-4310
                                                    _________




                                                                                           July 22, 2021

       Via ECF
       Honorable Victor Marrero                                    7/23/2021
       United States District Judge
       Southern District of New York
       500 Peal Street, Suite 660
       New York, NY 10007

                                    RE: Reappointment for Early Termination of Supervised Release
                                        pursuant to 18 U.S.C § 3583(e)(1)
                                        US v. Kato, 11-CR-455 (VM)

       Dear Judge Marrero:

                      I am respectfully requesting to be reappointed under the Criminal Justice Act to
       represent Steve Kato for purposes of Early Termination of Supervised Released, pursuant to 18
       U.S.C § 3583(e)(1). I represented Mr. Kato in the above criminal matter before Your Honor.

                                                           Respectfully submitted,

                                                           s/
                      Ms. Lorraine Gauli-Rufo              Lorraine Gauli-Rufo, Esq.
is hereby reappointed as counsel for Mr. Kato under        CJA Attorney
the Criminal Justice Act.



 7/23/2021
